UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 02-2259

BARNEY O. PADGETT ,                                           APPELLANT ,

       V.


ANTHONY J. PRINCIPI,
SECRETARY OF VETERANS AFFAIRS,                                APPELLEE.


               Before KRAMER, Chief Judge, and FARLEY, IVERS, STEINBERG,
                         GREENE, KASOLD, and HAGEL, Judges.

                                            ORDER

       On July 9, 2004, the Court issued an opinion that vacated the August 8, 2002, Board of
Veterans' Appeals decision, which had denied the appellant's claim for service connection for
osteoarthritis of the right hip, and remanded the matter for readjudication. On July 30, 2004, the
Secretary filed a timely motion for a full-Court decision. On August 6, 2004, the appellant, through
counsel, filed a motion for leave to file out of time a cross-motion for a full-Court decision. On the
same date, the Court received the appellant's cross-motion. On September 8, 2004, the Court granted
the appellant's motion for leave and filed his cross-motion for a full-Court decision.

       Upon consideration of the foregoing, it is

       ORDERED that both the Secretary's motion and the appellant's cross-motion for a full-Court
decision are granted. It is further

       ORDERED that the Court's July 9, 2004, opinion is withdrawn. The matter is referred to the
full Court for disposition.

DATED:          September 14, 2004                    PER CURIAM.